Miller, Judge.
In Division 1 of this Court’s opinion in Jones v. Allen, 312 Ga. App. 762 (720 SE2d 1) (2011), this Court reversed the grant of summary judgment to Dr. Prem Singh Shekhawat and Dr. Wayne Mathews on the basis that they were not entitled to official immunity. In Division 2 of Jones, supra, this Court affirmed the grant of Dr. M. J. Allen’s motion to dismiss on the ground that she was entitled to official immunity.
In Shekhawat v. Jones, 293 Ga. 468 (746 SE2d 89) (2013), the Supreme Court of Georgia held that Shekhawat and Mathews were entitled to official immunity, and accordingly reversed our judgment. Consequently, we vacate Division 1 of our opinion in Jones, supra, and in its place adopt as our own the Supreme Court’s opinion in Shekhawat, supra. Since the Supreme Court did not address or consider Division 2 of our earlier opinion, and that portion of our earlier opinion is consistent with the Supreme Court’s opinion, that Division “become [s] binding upon the return of the remittitur.” Shadix v. Carroll County, 274 Ga. 560, 563 (1) (554 SE2d 465) (2001). Accordingly, the trial court did not err in granting summary judgment to Shekhawat and Mathews or in granting Allen’s motion to dismiss, and we affirm that judgment.

Judgment affirmed.


Ellington, P. J., and Doyle, P. J., concur.

*231Decided April 29, 2014.
Blasingame, Burch, Garrard & Ashley, JoshB. Wages, for appellants.
Owen, Gleaton, Egan, Jones & Sweeney, Annarita L. Busbee, Derrick L. Bingham, Carlock, Copeland & Stair, Adam L. Appel, Kim M. Ruder, Rutherford & Christie, Vincent A. Toreno, for appellees.